DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s reply filed on 06/21/2022 has been entered and considered.  Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.  Thus, this rejection is properly made FINAL.  

Claim Objections
Claim 48 is objected to because of the following informalities:  
Claim 48 recites the limitation “the substrate” in line 12 and lacks proper antecedent basis. Appropriate correction is required.


Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “ wherein the passive electronics device comprises a first end contact pad and a second end contact pad each directly electrically coupled to the substrate, wherein the interconnect via is directly coupled to the first end contact pad, and a supplemental interconnect via is directly coupled to the second end contact pad”, (claim 5), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 3, 7-8, 10, 13- 18 and 48 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Butt et al (US 2018/0166356 A1; hereafter Butt).

Regarding claim 1. Butt discloses an electronics package device ( Fig 3), comprising: 
a substrate ( carrier 4, Para [ 0030]); an electronics component ( chip 8A, Para [ 0033]) coupled to the substrate  ( carrier 4, Para [ 0030]), an encapsulant material ( Fig 3, dielectric layer 18, Para [ 0033]) encapsulating the electronics component ( chip 8A, Para [ 0033]), the electronics component ( chip 8A, Para [ 0033]) having an upper contact pad (connector 10, Para [ 0036]); and an interconnect via ( vias 28) electrically coupled to the electronics component  ( chip 8A, Para [ 0033]) by the upper contact pad (connector 10, Para [ 0036]) of the electronics component ( chip 8A, Para [ 0033]), wherein at least a portion of the electronics component  ( chip 8A, Para [ 0033]) is disposed between the interconnect via (28) and the substrate (4), and wherein the interconnect via ( at least on of 28) is in the encapsulant material (18).

Regarding claim 3. Butt discloses the electronics package device of claim 1, Butt further discloses wherein the at least portion of the electronics component ( chip 8A, Para [ 0033]) is vertically disposed between the substrate ( carrier 4, Para [ 0030]) and the interconnect via ( vias 28) such that the electronics component ( chip 8A, Para [ 0033]) and the interconnect via (28) intersect App. No. 16/490,5382 Examiner: Rahman, Moin M. Docket No. P113108PCT-US 111079Art Unit: 2898along a vertical plane relative to the substrate ( carrier 4, Para [ 0030]).  

Regarding claim 7. Butt discloses the electronics package device of claim 1, Butt further discloses further comprising an integrated circuit component (Fig 3, chip 8B) electrically bonded to the interconnect via (28).  

Regarding claim 8. Butt discloses the electronics package device of claim 7, Butt further discloses wherein the integrated circuit component comprises one of a semiconductor package and a semiconductor die (chip 8B).  
 
Regarding claim 10. Butt discloses the electronics package device of claim 1, Butt further discloses wherein the electronics App. No. 16/490,5383 Examiner: Rahman, Moin M. Docket No. P113108PCT-US 111079Art Unit: 2898package device ( Fig 3) is devoid of peripheral interconnect vias (28).  

Regarding claim 13. Butt discloses an electronics package device for a 3D stacked package, comprising: 
an electronics component ( chip 8A, Para [ 0033]) encapsulated by an encapsulant material ( Fig 3, dielectric layer 18, Para [ 0033]) within the electronics package device, the electronics component ( chip 8A, Para [ 0033]) having an upper contact pad (connector 10, Para [ 0036]); and an interconnect via  ( vias 28)  directly electrically coupled to the electronics component ( chip 8A, Para [ 0033])  by the upper contact pad (connector 10, Para [ 0036]) of the electronics component ( chip 8A, Para [ 0033]), wherein the interconnect via ( vias 28) is in the encapsulant material  ( Fig 3, dielectric layer 18, Para [ 0033]).

Regarding claim 14. Butt discloses the electronics package device of claim 13, Butt further discloses further comprising a substrate ( carrier 4, Para [ 0030]) supporting the electronics component ( chip 8A, Para [ 0033]), wherein the electronics component ( chip 8A, Para [ 0033]) is disposed between the interconnect via (28) and the substrate ( carrier 4, Para [ 0030]). 
  
Regarding claim 15. Butt discloses the electronics package device of claim 14, Butt further discloses wherein at least a portion of the electronics component ( chip 8A, Para [ 0033]) is vertically disposed between the substrate ( carrier 4, Para [ 0030]) and the interconnect via (28) such that the electronics component ( chip 8A, Para [ 0033]) and the interconnect via (28) intersect along a vertical plane relative to the substrate  ( carrier 4, Para [ 0030]). 
 
Regarding claim 16. Butt discloses the electronics package device of claim 14, Butt further discloses wherein one side of the electronics component is directly coupled to the substrate ( carrier 4, Para [ 0030]) and the opposing side of the electronics component (8A) directly coupled to the interconnect via (28).  

Regarding claim 17. Butt discloses the electronics package device of claim 14, Butt further discloses wherein a first end of the interconnect via (28)  is directly coupled to a top of the electronics component (8A) and an opposing second end of the interconnect via (28) is configured to be bonded to an integrated circuit component ( 32).  

Regarding claim 18. Butt discloses the electronics package device of claim 14, Butt further discloses further comprising a plurality of electronic components ( 8B and 8C) and a plurality of interconnect vias ( another vias 28), wherein each interconnect via is directly coupled to a respective electronic component ( 8B and 8C) such that each electronic component  ( 8B and 8C)is disposed between the respective interconnect via (28) and the substrate (carrier 4).  
  
Regarding claim 48. Butt discloses an electronics package device for a 3D stacked package, comprising: 
an electronics component  ( chip 8A, Para [ 0033])  encapsulated by an encapsulant material  ( Fig 3, dielectric layer 18, Para [ 0033]) within the electronics package device, the electronics component  ( chip 8A, Para [ 0033]) having an upper contact pad (connector 10, Para [ 0036]); App. No. 16/490,5385 Examiner: Rahman, Moin M. Docket No. P113108PCT-US 111079Art Unit: 2898an interconnect via (vias 28) directly electrically coupled to the electronics component  ( chip 8A, Para [ 0033]), wherein the interconnect via (28) is in the encapsulant material ( Fig 3, dielectric layer 18, Para [ 0033]) by the upper contact pad (10) of the electronics component (8A); and a plurality of additional electronic components ( chips 8B and 8C) and a plurality of additional interconnect vias (another vias 28), wherein each one of the additional interconnect vias  (another vias 28) is directly coupled to a respective one of the additional electronic components ( chips 8B and 8C)  such that each one of the additional electronic components ( chips 8B and 8C) is disposed between the respective one of the additional interconnect vias (28)  and the substrate ( carrier 4, Para [ 0030]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Butt et al (US 2018/0166356 A1; hereafter Butt) in view of YU et al (US 9627,365 B1; hereafter Yu).

Regarding claim 4, Butt discloses the electronics package device of claim 1, But, Butt does not disclose explicitly wherein the electronics component comprises one of an active and passive electronics component.  

In a similar field of endeavor, Yu discloses wherein the electronics App. No. 16/490,5382 Examiner: Rahman, Moin M. Docket No. P113108PCT-US 111079Art Unit: 2898component (Fig 10, devices 24, col 2, lines 30-45) comprises one of an active (dies 24, col 2, lines 45-65) and passive electronics component (Fig 10, inductor 30, col 2, lines 50-65). 

Since Butt and Yu are both from the similar field of endeavor, and disclose die with active or passive components, the purpose disclosed by Yu would have been recognized in the pertinent art of Butt. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Butt in light of Yu teaching “wherein the electronics App. No. 16/490,5382 Examiner: Rahman, Moin M. Docket No. P113108PCT-US 111079Art Unit: 2898component (Fig 10, devices 24, col 2, lines 30-45) comprises one of an active (dies 24, col 2, lines 45-65) and passive electronics component (Fig 10, inductor 30, col 2, lines 50-65)” for further advantage such as improve device performance.

Allowable Subject Matter

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
wherein the passive electronics device comprises a first end contact pad and a second end contact pad each directly electrically coupled to the substrate, wherein the interconnect via is directly coupled to the first end contact pad, and a supplemental interconnect via is directly coupled to the second end contact pad.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898